Title: From Abigail Smith Adams to Elizabeth Smith Shaw Peabody, 26 February 1815
From: Adams, Abigail Smith
To: Peabody, Elizabeth Smith Shaw



My dear Sister
Quincy Feb’ry 26th 1815

your Letter of Feb’ry 15th, lies yet unacknowledged
My Spirits have been in a whirl, the intelligence from new orleans, of the total defeat of the British forces, with the circumstance of Such Slaughter amongst the assailants, and Such unheard of protection of our Troops, ought Surely, by every Moral and Religious people, to be asscribed unto that Being, unto whom we pray, to “teach our hands to war, and our fingers to fight,” and unto whom if there is any gratitude, in our Hearths, we ought to asscribe praise, and thanks giving
The temple of Janus is closed, with our green laurels around the Brows of genll. Jackson, who with consumate Skill planed and led on his Brave Army, to defend, in concert with the inhabitants, the Territory of New orleans, a Name immortalized in History. May the vanquished Brittons, learn humanity from their conqueror and respect for their Enemies.
While the joy occasiond by this Signal Smile of providence upon our Arms, was Still vibrating in our Ears, and thrilling in our hearts, the Still more gratefull, and pleasing intelligence reachd us, that we might beat our Swords into plough Shares, and our Spears into pruning hooks, for that peace was restored to our Land! This news so unnexpected as to Time, “flew upon the wings of the Wind” and in the words of Shakspeare we might Say
“Now is the Winter of our discontent
Made glorious Summer by the Men of Ghent”
Joy beamed from every countenance and every tongue, resounded with, peace, peace, May we use it, as we are directed to use the world, without abusing it—
of all the States in the union New England has the least reason to complain. if any of her rights are brought into question or abridged, to her want of National feeling to her various contracted policy, to her misconduct in the war, to her turbulent factious party Spirit, and her open and a  avowed hostility to the National Government, She may asscribe it.
It Says my A. She had been true to herself, Great Britain would not have dared to hang the issue of peace or war, upon two pints which he names, but which I am not at liberty to state, and which if they had not finally agreed to leave to future negotiation, he would have persisted, in refusing his Signature to the Treaty.
Great Harmony subsisted between him and his Colleigues, and upon most points they were unanimous. May the Blessing of the Peace Makers be theirs, but I know it will not, and there will be found discontented partizens to find fault & condemn, every measure however wise just and upright, while they have not the supreem command. for this “is a lust in Man, no charm can tame”
Mr Adams writes me, that he Should go to Paris in about ten days and Send to mrs Adams to join him there, that he Should wait there for further orders from the President.
I know pretty well what his destination was to be, if peace took place—Alass! Alass Shall I never See him again
It is a Singular circumstance in our Family History, that both Father & Son Should make peace with the Same nation at the distance of 30 years.
Your query upon buisness I have not replied to; I think you had better empower your Son to purchase Some Stock for you as your agent. I hope he will secure to himself some real estate. I will converse with him upon the Subject. pray write to me for your Letters always do good to Your affectionate Sister
Abigail AdamsAll my Family request a kind remembrance to yours—
